PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/590,660
Filing Date: 2 Oct 2019
Appellant(s): United Technologies Corporation



__________________
Matthew L. Koziarz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 23, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 3, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dymek (Dymek et al. Microstructure stability and mechanical properties of age-hardenable Ni-Mo-Cr alloy subjected to long-term exposure to elevated temperature. Materials Characterization. 61 (2010) 769-777.) in view of Dudziak (Dudziak et al. The influence of fabrication process on the initial stages of steam oxidation performed on Haynes® 282® alloy at 760°C. JMEPEG (2017) 26:239-249.) and Katayama (JP H06-248378 machine translation).
The following grounds of rejection are maintained and are not argued by appellant.
Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which is depends.
Claims 1, 4-7, 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (JP H06-248378 machine translation).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama (JP H06-248378 machine translation) as applied to claim 7, and further in view of Sawada (JP 2014-227584 machine translation).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama (JP H06-248378 machine translation) as applied to claim 7, and further in view of Sawada (JP 2014-227584 machine translation) and Genereux (US 4,769,087).
Claims 1, 2, 4-8, 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dymek (Dymek et al. Microstructure stability and mechanical properties of age-hardenable Ni-Mo-Cr alloy subjected to long-term exposure to elevated temperature. Materials Characterization. 61 (2010) 769-777.) in view of Dudziak (Dudziak et al. The influence of fabrication process on the initial stages of steam oxidation performed on Haynes® 282® alloy at 760°C. JMEPEG (2017) 26:239-249.) and Katayama (JP H06-248378 machine translation).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dymek (Dymek et al. Microstructure stability and mechanical properties of age-hardenable Ni-Mo-Cr alloy subjected to long-term exposure to elevated temperature. Materials Characterization. 61 (2010) 769-777.) in view of Dudziak (Dudziak et al. The influence of fabrication process on the initial stages of steam oxidation performed on Haynes® 282® alloy at 760°C. JMEPEG (2017) 26:239-249.) and Katayama (JP H06-248378 machine translation) as applied to claim 7, and further in view of Sawada (JP 2014-227584 machine translation).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dymek (Dymek et al. Microstructure stability and mechanical properties of age-hardenable Ni-Mo-Cr alloy subjected to long-term exposure to elevated temperature. Materials Characterization. 61 (2010) 769-777.) in view of Dudziak (Dudziak et al. The influence of fabrication process on the initial stages of steam oxidation performed on Haynes® 282® alloy at 760°C. JMEPEG (2017) 26:239-249.) and Katayama (JP H06-248378 machine translation) as applied to claim 7, and further in view of Sawada (JP 2014-227584 machine translation) and Genereux (US 4,769,087).
(2) Response to Argument
Dymek in view of Dudziak and Katayama: Claims 3, 9, 15, and 17
The appellant argues the alloys of Dymek, Dudziak, and Katayama are different, where Dudziak concludes Haynes 282 kinetically shows similar mass change when fabricated using different manufacturing techniques and raises doubt that different alloys would perform the same because of little published data on Ni-based alloys, thermodynamic properties of Cr, relative of amount of Cr, Cr reactivity, etc. (Dudziak p. 240, left-hand column, 1st full paragraph) (Remarks Sect. “A” para. 1), and the benefits of Katayama in the alloy of Dymek has no actual basis (Remarks Sect. “A” para. 2).
Prior Art
Alloy
Citation
Dymek (Haynes 242)
25 wt% Mo, 8 wt% Cr
Abstract
Dudziak (Haynes 282)
8 wt% Mo, 20 wt% Cr
p. 240 sect. 2. Materials top of right-hand column
Katayama
15-21 wt% Mo, 19-24 wt% Cr
abstract


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on Dymek in view of Dudziak and Katayama. While Dudziak focuses on the importance of Cr content with respect to corrosion behavior (Dudziak 1. Introduction paras. 2-4), Katayama teaches that the presence of both Cr and Mo influence corrosion resistance (Katayama [0001]). Cr is important for general corrosion resistance, in particular in an oxidizing atmosphere (Katayama [0012]), and Mo is important for pitting, crevice, and reducing atmosphere corrosion resistance (Katayama [0013]). In conventionally melted alloys Cr+Mo contents are limited to at most 35 to 45% because segregation occurs during solidification and compounds are likely to be formed (Katayama [0021]). This teaching is directed to a sum of Cr and Mo. The Cr+Mo content of Dymek is 33 wt% (Dymek abstract), the Cr+Mo content of Dudziak is 28 wt% (Dudziak Table 1), and the Cr+Mo content of Katayama is 34 to 45% (Katayama abstract). The sum of the Cr and Mo in the alloy of Dymek is 33% (Dymek abstract), where, absent evidence to the contrary, this value is close to the upper limit in Katayama such that one of ordinary skill would expect segregation to occur during conventional melting and casting.
Katayama teaches that it is known in the art that super corrosion resistant Ni-based alloys can be formed with extremely reduced macrosegregation and suppressed microsegregation of Mo (Katayama [0004], [0007]) by using a powder metallurgy HIP process (Katayama  [0005], [0023]). Similarly, Dudziak teaches forming a Ni-based superalloy using a powder metallurgy process minimizes uneven element distribution (Dudziak Abstract, 6. Conclusions). Further, both Dudziak  and Katayama teach improved corrosion resistance (Dudziak 6. Conclusions; Katayama [0004], [0007]). The benefits of using a powder metallurgy HIP process as taught by the prior art (i.e. Dudziak and Katayama) are the same. 
Further, “Expected beneficial results are evidence of obviousness.” MPEP 716.02(c). In the instant case, applicant’s specification recites that the purpose of consolidating Ni-Mo-Cr powder by HIP is such that the “Mo remains dispersed such that the solid article is non-molybdenum segregated” (i.e. element segregation is prevented) (applicant’s specification [0003]) where “Mo-segregation leads to non-uniform property and/or properties that are below requirements” (applicant’s specification [0018]). Corrosion resistance is a property.
Summary
The pending rejection is based on the prior art teaching the obviousness of using a known Ni-based superalloy composition (Dymek abstract, 2. Materials and Experimental Procedure para. 1) in a powder metallurgy HIP process (Dudziak abstract, 2. Materials, Table 1; Katayama [0004], [0005], [0007], [0023]) for the advantages of suppressing element segregation and improving corrosion behavior (Katayama [0004], [0007]; Dudziak 6. Conclusions).
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP 716.02. The burden is on the applicant to establish the results are unexpected and significant. MPEP 716.02(b)(I).
In the instant case, evidence showing unexpected results or evidence to establish the lack of obviousness of using the alloy of Dymek in a powder metallurgy HIP process as rendered obvious by the combined teachings of Dudziak and Katayama has not been presented.
Respectfully submitted,
/S.H./               Examiner, Art Unit 1735                                                                                                                                                                                         
Conferees:
/KEITH WALKER/              Supervisory Patent Examiner, Art Unit 1735

/THOMAS G DUNN/               Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                         





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.